         Case 2:18-cv-05424-DRH-ST Document 31 Filed 09/09/20 Page 1 of 1 PageID #: 95



                                        MOSER LAW FIRM, P.C.
                                               ____________________________________

                                                  5 E. MAIN ST.
                                              HUNTINGTON, NY 11743
                                                  (631) 824-0200
                                                           ___________

                                               www.moserlawfirm.com
Steven J. Moser, Esq.                                                                              steven.moser@moserlawfirm.com


                                                                         September 9, 2020

         VIA ECF

         Hon. Steven L. Tiscione, USMJ
         United States District Court
         Eastern District of New York
         100 Federal Plaza
         Central Islip, NY 11717

         Re:       Rodriguez v. Weber, 18-cv-05424 (DRH)(ST)

         Dear Judge Tiscione:

                I write in response to the Court’s Order to Show Cause issued for my failure to appear at
         the scheduled conference on September 4, 2020.

                 On September 4, 2020 I reviewed my electronic calendar and did not see the status
         conference. On Tuesday September 8, 2020, I went back to the electronic calendar. I found that
         the calendar settings were incorrectly set for court appearances. When I corrected the settings,
         the electronic calendar correctly showed the status conference.

                The failure to appear was not intentional. I sincerely apologize to the Court and to
         opposing counsel for my failure to appear.

                                                                         Respectfully submitted,

                                                                         Steven J. Moser
                                                                         Steven J. Moser
